Conoubbing opinion of
Lewis, Chief Justice.
In addition to what has here been said by my Associate Wingard, I wish it expressly understood, that from the whole case, as made, I am of opinion, that from the fall of 1873, the time of the attack of paralysis at Astoria, Clanrick Crosby’s mind became, and was slightly impaired, though not then perceptibly so, and that from that time, he has been quite slowly, but continuously, becoming more feeble in body and mind. That in April, A. D., 1871, and for a long time thereafter, he was possessed of ordinary understanding, and fully competent in mind to transact ordinary business. That at the time of the execution of the mortgage in controversy, he was fully competent in mind to comprehend the terms of said mortgage, and that he did understand the terms and provisions thereof, and intended to execute the same in manner and form, in which the same was so by him executed.
Wherefore, the above facts being shown by plaintiff, by a preponderance of the evidence, the question as to the onus prohcmdi here is immaterial